Citation Nr: 0523209	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-14 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for loss of toenails.

2.  Entitlement to service connection for a left foot ulcer.

3.  Entitlement to service connection for a stomach or 
digestive disorder, to include claimed as secondary to 
ionizing radiation.

4.  Entitlement to service connection for hair loss, to 
include claimed as secondary to ionizing radiation.

5.  Entitlement to service connection for fatigue and 
weakness, to include claimed as secondary to ionizing 
radiation.

6.  Entitlement to service connection for a knot in the left 
groin, to include claimed as secondary to ionizing radiation.

7.  Entitlement to service connection for sweats, nightmares 
and leg movement, to include claimed as secondary to ionizing 
radiation. 

8.  Entitlement to service connection for a foot fungus.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

In February 2005, the veteran appeared at a Board video 
conference hearing before the undersigned.  The hearing 
transcript is of record.  At the hearing, the veteran raised 
the issue of entitlement to service connection for a skin 
disorder of the head, legs, and back.  This matter is 
referred to the RO for the appropriate development.

In February 2005, the veteran submitted additional evidence 
to substantiate his claims.  The veteran signed written 
waiver of initial RO review.  Thus, no further action in this 
regard is warranted.  




REMAND

The veteran seeks service connection for the loss of 
toenails, left foot ulcer, and foot fungus.  He also seeks 
service connection for a stomach or digestive disorder, hair 
loss, fatigue and weakness, a knot in the left groin, and 
sweats, nightmares and leg movement.  

During the pendency of this appeal, the veteran stated that 
he was exposed to radiation in service while working as a 
switchboard operator for nuclear warheads and radars.  See 
August 2002 VA Application.  

At his personal hearing in February 2005, he testified that 
his disorders were either incurred in service or related to 
events of service, to include exposure to ionizing radiation.  
He attributed his loss of toenails, left foot ulcer and foot 
fungus to walking on guard duty in the snow and taking 
showers with others.  He also testified that he was told that 
he had a foot fungus on discharge examination.  The veteran 
also testified that he was exposed to ionizing radiation in 
service, and that his stomach or digestive disorder, hair 
loss, fatigue and weakness, a knot in the left groin, and 
sweats, nightmares and leg movement, are related to that 
exposure.  See February 2005 Hearing Transcript.

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for a chronic disease or specified 
disease due to radiation exposure if manifest to a degree of 
10 percent or more within one year from the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.311 (2004).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (2004).

The veteran's April 1968 Report of Medical History reflects 
that he had foot trouble in service.  Additionally, his 
service administrative records reflect that he worked as a 
Hercules missile operator.  See Records of Assignment.

The post medical evidence shows that the veteran has received 
treatment for a right inguinal hernia, nightmares/night 
terror (veteran stated that he dreamed about nuclear missile 
launches), and subjective complaints of an episodic groin 
mass.  The reports also show that the veteran received 
treatment for infection in the nail beds of his feet and 
record an impression of onychomycosis and tinea versicolor.  
Complaints of neuropathy and sleeping difficulties are also 
of record.

Given the veteran's appellate assertions and complaints in 
conjunction with the various diagnoses and treatment reports 
of record, a contemporaneous VA examination is needed to 
ascertain what disorders the veteran currently has and to 
determine if any of those disorders are related to service or 
any event of service.  Thus, additional development in this 
regard is needed.  

VA adjudicators may consider only independent medical 
evidence to support their findings.  They may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).

Additionally, at the February 2005 hearing, the veteran 
testified that he had received treatment at the VA McClellan 
Medical Center in December 2004.  If so, those reports are 
not of record.  VA medical records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  These records must be obtained and considered 
when deciding the veteran's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). 



Accordingly, this case is REMANDED for the following 
development:

1.  Contact the veteran and ask him to 
identify any additional physicians and 
medical facilities other than those 
listed in the statement of the case and 
supplemental statement of the case from 
which he has been treated or evaluated 
for his loss of toenails, left foot 
ulcer, foot fungus, stomach or digestive 
disorder, hair loss, fatigue and 
weakness, knot in the left groin, and 
sweats, nightmares and leg movement.  

2.  Obtain all VA medical records and 
reports created since December 2004.  

3.  Thereafter, schedule the veteran for 
podiatry, general, and neurology VA 
examination(s) in order to determine the 
current nature and extent and etiology of 
the his loss of toenails, left foot 
ulcer, foot fungus, stomach or digestive 
disorder, hair loss, fatigue and 
weakness, knot in the left groin, and 
sweats, nightmares and leg movement.

The veteran's claims folder should be 
provided to the VA examiner(s) for 
review, and the examiner(s) should 
indicate that a review of the file has 
been accomplished.

After all indicated studies have been 
conducted.  Each examination report 
should include a full description of the 
veteran's symptoms and clinical findings.  
In a comprehensive report, and after 
review of the veteran's history, 
complaints, and pertinent data from the 
claims 


folder, each examiner should provide an 
opinion as to the etiology of any 
disorder present and should comment on 
whether it is at least as likely as not 
(a 50 percent probability) that any 
diagnosis rendered is related to service 
or event of service.

4.  Review all of the evidence produced 
regarding the veteran's claims, and in 
light of the any additional evidence 
obtained fully address his claims of 
entitlement to service connection for his 
loss of toenails, left foot ulcer, foot 
fungus, stomach or digestive disorder, 
hair loss, fatigue and weakness, knot in 
the left groin, and sweats, nightmares 
and leg movement, to include as secondary 
to ionizing radiation.  If the claims 
remain in denied, issue a supplemental 
statement of the case to the veteran, 
which includes all pertinent law and 
regulations, and a full discussion of 
action taken in the case.  The applicable 
response time should be allowed.  

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case.

The veteran is advised that the purpose of the examinations 
requested in this remand is to obtain information or evidence 
which may be dispositive of the appeal.  The failure to 
appear at any of the requested VA examinations may result in 
an adverse determination.  38 C.F.R. § 3.655 (2004); see 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).



The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2004).






 
 
 
 

